Citation Nr: 0001138	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for post 
traumatic stress disorder, and assigned a 30 percent 
disability rating.  The veteran filed a timely notice of 
disagreement objecting to his initial disability rating, and 
was sent a statement of the case by the RO.  He then filed a 
VA Form 9, perfecting his appeal.  A video-conference hearing 
before a member of the Board was afforded the veteran in 
November 1999.  


FINDING OF FACT

The veteran's service connected post traumatic stress 
disorder results in difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

An increased rating, to 50 percent and no higher, is 
warranted for the veteran's post traumatic stress disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in December 1997 for service 
connection for post traumatic stress disorder.  

A VA psychiatric examination was afforded the veteran in 
March 1998.  He was timely for his appointment, and was 
casually dressed.  He reported experiencing frequent combat 
during his time in Vietnam, and seeing many comrades injured 
and/or killed.  After his separation from service, he sought 
social isolation, and had frequent conflicts with his co-
workers.  Currently, he is self-employed, performing 
carpentry and tree-trimming work.  He ceased his alcohol use, 
formerly excessive, several years ago, but continues to use 
marijuana to aid his sleep.  His first marriage lasted 22 
years, and ended due to financial problems, his cultivation 
of marijuana, and his irritability and self-isolation.  He is 
currently in his second marriage, of four years' duration, 
which he describes as "shaky."  When not working, he 
prefers to be alone, avoiding social situations.  He reported 
no regular social activities or friends.  

His reported symptoms included poor sleep, with nightmares, 
"blackouts," social isolation, and a tendency toward 
violence.  No regular counseling or psychiatric treatment was 
noted.  He was cooperative with testing, and was able to 
speak in an articulate manner.  No gross motor disturbances 
were noted.  He was fully oriented, and displayed no long-
term memory deficits; however, he claimed some short-term 
memory loss.  His mood was "angry."  No gross delusions or 
perceptional disturbances were reported.  His thoughts were 
logical and goal-directed, and intellectual ability was 
average.  He denied any suicidal ideation, but reported some 
homicidal thoughts and plans.  Insight was minimal, and 
judgment was adequate.  Post traumatic stress disorder was 
diagnosed, moderate to severe, and a Global Assessment of 
Functioning (GAF) score of 50 was given.  

The RO reviewed this evidence, and in a May 1998 rating 
decision, awarded the veteran service connection for post 
traumatic stress disorder, with a 30 percent initial 
disability rating.  In September 1998, the veteran filed a 
notice of disagreement regarding this rating determination.  
He was provided a statement of the case that same month.  The 
veteran filed a VA Form 9 in December 1998, perfecting his 
appeal.  

In December 1998, the RO received a letter from R.M.A., M.D., 
who has "known and observed" the veteran for eight years.  
Dr. A. described the veteran as "severely mentally 
impaired" from his experiences in the service.  He still 
strongly dislikes Asian people, and cannot tolerate their 
company.  In the doctor's opinion, the veteran cannot work 
either full- or part-time, as he cannot stand to be in the 
company of others for long periods of time.  He had a 
difficult childhood, and does not get along with other people 
very well.  

The RO also received the November 1998 statement of T.H., 
C.M.S.W., who has been the veteran's outpatient counselor 
since October 1998, when the veteran sought treatment for 
substance abuse.  His reported symptoms include poor sleep, 
nightmares, hypervigilance, difficulty managing emotions, and 
poor interpersonal relationship skills.  The veteran is 
currently on a schedule of psychological counseling, and his 
prognosis was "guarded" at that time.  

The veteran was afforded a May 1999 VA contractual medical 
examination in order to evaluate his post traumatic stress 
disorder.  When describing his Vietnam combat experiences, 
the veteran began to cry.  He has recently sought outpatient 
treatment for his post traumatic stress disorder, but did not 
find the medication he was given to be helpful.  His reported 
symptoms included poor sleep, nightmares, daily intrusive 
thoughts, and social isolation.  He denied panic attacks, and 
homicidal or suicidal thoughts or plans.  The examiner 
described the veteran as casually dressed, with logical, 
coherent, and goal-directed thought processes.  His mood was 
"anxious," and his affect was variable.  No psychosis was 
evident, and he was alert and fully oriented.  No cognitive 
deficits were noted.  Short- and long-term memory were both 
intact.  He was cooperative in the interview process.  His 
formal judgment, insight, concentration, and intelligence 
were all within normal limits.  In the examiner's opinion, 
the veteran was able to work in an isolated setting, and was 
able to take care of his tasks of daily living.  The examiner 
diagnosed post traumatic stress disorder, moderately severe 
in degree.  A current GAF score of 60-65 was assigned, and 
the veteran was deemed capable of handling his VA benefit 
funds.  

The RO reviewed this additional evidence, and continued the 
prior initial rating of 30 percent for post traumatic stress 
disorder.  

The veteran was afforded a video-conference hearing before a 
member of the Board in November 1999.  He testified that he 
is currently self-employed on a part-time basis performing 
landscaping and similar tasks for people in his community.  
He previously had a job at a casino, but was lost that 
position after failing a drug test.  He feels uncomfortable 
in confined spaces and social situations.  He reported having 
a few friends who occasionally visit him, but he prefers to 
be alone.  He also has a quick temper, and is afraid of 
losing control if he gets angry with others.  No suicidal 
thoughts or plans were reported.  He is currently married, 
but described the relationship as "shaky."  He is not 
receiving any psychiatric treatment at present, because no 
counseling programs are situated close to his home.  Also, 
the medications he was given made him lethargic and sleepy.

Analysis

The veteran's claim for entitlement to an increased initial 
rating for his service-connected post traumatic stress 
disorder is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service-connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 1991).  When the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases where, 
after a careful consideration of all evidence, a reasonable 
doubt arises as to the degree of disability, that reasonable 
doubt must be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

Currently, the veteran has a 30 percent rating for his post 
traumatic stress disorder. Post traumatic stress disorder is 
evaluated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, the rating criteria 
provide that where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, and; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is warranted.  The 
rating criteria provide that a 70 percent rating will be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating shall 
be assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

For the reasons to be noted below, the preponderance of the 
evidence supports an increased initial rating to 50 percent, 
and no higher.  

As is reflected by the rating criteria, a 50 percent rating 
is warranted when the veteran experiences difficulty in 
establishing effective work and social relationships.  The 
evidence of record demonstrates that the veteran has had some 
difficulty maintaining consistent full-time employment.  He 
is currently self-employed on a part-time basis, an 
arrangement that is effective for him because he is able to 
work alone.  Socially, he has few friends, and has been 
divorced once since service.  According to the March 1968 VA 
examination report, the veteran has a GAF score of 50, 
indicative of serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., pp. 46-47 (1994).  In light of 
38 C.F.R. §§ 4.3 and 4.7, the preponderance of the evidence 
supports an increased initial rating of 50 percent.  

However, a preponderance of the evidence is against an 
increased initial rating of 70 percent, as the criteria for 
such a rating are not met.  On all occasions of record, the 
veteran has denied any suicidal ideation.  Obsessive rituals 
have not been noted by either VA or private medical 
examiners.  Likewise, the veteran has normal speech patterns, 
cognition, and orientation, without gross delusions or 
hallucinations.  His insight and intellect have been 
described by examiners as within normal limits.  He has been 
judged competent to manage his VA benefits.  The veteran has 
not reported experiencing panic attacks on a near-continuous 
basis.  Although he has some symptoms of depression, these 
symptoms do not restrict his ability to function 
independently, appropriately, and effectively.  The veteran 
has demonstrated the ability to live on his own and manage 
his own household at all times subsequent to service.  
Regarding his impulse control, the veteran has admitted 
hostile thoughts toward others who anger him, but reported 
few actual incidents of violence in the recent past.  
Instead, he leaves situations which incite his temper.  

The evidence of record does not contain any evidence of 
spatial disorientation; the veteran has been alert and fully 
oriented at all times of record.  He has also not been noted 
to neglect his personal appearance or hygiene, according to 
the March 1998 and May 1999 VA examination reports.  While 
the veteran has had some difficulty in adapting to stressful 
environments, including work, he has been able to maintain 
either full- or part-time employment subsequent to service, 
and he is currently self-employed.  Thus, while the December 
1998 statement of Dr. R.M.A., M.D., suggests the veteran is 
unable to work in either a full- or part-time capacity, the 
other evidence of record does not support this finding.  
Finally, he is not completely unable to establish and 
maintain effective relationships, as would warrant a 70 
percent rating, because he is currently married and does 
report some friendships with fellow veterans, although few in 
number.  While it is true that he was assigned a GAF score of 
50, indicative of serious symptomatology, in March 1998, a 
GAF score of 60-65 was assigned in May 1999, indicative of 
only mild to moderate symptomatology.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., pp. 46-47 (1994).  Overall, a 
preponderance of the evidence is against an increased initial 
rating, beyond 50 percent, for the veteran's service 
connected post traumatic stress disorder.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 50 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
not required any periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected post traumatic stress disorder is unusual, 
or causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.

In conclusion, the evidence of record supports an increased 
initial rating of 50 percent, and no higher, for the 
veteran's service connected post traumatic stress disorder.  


ORDER

An increased initial rating of 50 percent is assigned for the 
veteran's service connected post traumatic stress disorder.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

